FILED
                               NOT FOR PUBLICATION                            FEB 16 2011

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ANTHONY ARTHUR BUSH,                               No. 09-55465

             Petitioner - Appellant,               D.C. No. 3:01-cv-00142-J-NLS

  v.
                                                   MEMORANDUM *
CHERYL K. PLILER, Warden;
ATTORNEY GENERAL,

             Respondents - Appellees.



                       Appeal from the United States District Court
                         for the Southern District of California
                       Napoleon A. Jones, District Judge, Presiding

                              Submitted February 14, 2011 **
                                  Pasadena, California

Before: ALARCÓN, RYMER, and BYBEE, Circuit Judges.

       Appellant Anthony Bush appeals the district court’s denial of his petition for

writ of habeas corpus. Because the facts are familiar to the parties, we will not

recite them here. Upon consideration of the law, arguments, and record, we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We find that the prosecutor’s stated reasons for striking the prospective

alternate juror were race-neutral. We also reject Bush’s argument that the

prosecutor’s testimony was mere speculation. The prosecutor’s testimony was

based on some independent recollection of the trial proceedings, as well as

recollection refreshed by review of the voir dire transcript, which included a record

of her questions to the prospective juror. In this case, “the transcript of jury voir

dire itself illuminate[d] the prosecutor’s actual reasons” for peremptorily striking

the prospective juror. Paulino v. Harrison, 542 F.3d 692, 701 n.8 (9th Cir. 2008).

Here, “the transcripts of voir dire and the evidentiary hearing yield a sufficient

basis for review,” Turner v. Marshall, 121 F.3d 1248, 1251 (9th Cir. 1997), and the

government has met its Batson step two “burden of producing specific reasons for

[the prosecutor’s] challenges.” Id.

      Finally, we reject Bush’s argument that comparative analysis reveals

purposeful racial discrimination. The record reveals that none of the other jurors

was sufficiently similar to the prospective alternate juror to provide comparisons

that “reveal[] racial reasons for the prosecutor’s dismissal” of the prospective

alternate juror in question. Turner, 121 F.3d at 1255. We conclude that the district

court did not clearly err in finding no purposeful racial discrimination. See




                                           2
Paulino, 542 F.3d at 699 (reviewing Batson step three for clear error); Turner, 121

F.3d at 1255.

      AFFIRMED.




                                         3